United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-20870
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARTINE JIMENEZ, also known as Jose Guadalupe Ortiz,

                                     Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-00-CR-245-3
                         - - - - - - - - - -

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Martine Jimenez has

moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).       Jimenez filed a

response.   Our independent review of the briefs, the record, and

Jimenez’s response discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities in the case, and

the appeal is DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.